FoRD, Judge:
This appeal for reappraisement involves the proper dutiable value of certain silk wearing apparel exported from Canada and entered at the port of New York. The merchandise was entered under duress, the importer adding an 8 per centum Canadian sales tax to meet advances made by the appraiser in similar cases then pending-on appeal for réappraisement.
This appeal has been submitted for decision upon a stipulation to the effect that the issues involved herein are the same in all material respects as the issues decided in C. J. Tower & Sons v. United States, 21 Cust. Ct. 314, Reap. Dec. 7624, and the record in that case has been admitted in evidence as a part of the record herein.
Counsel have also agreed that the appraised values of the involved merchandise, less the additions made by the importer on entry, are equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise.was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise was no higher.
Upon the agreed statement of facts, and following the cited authority, I hold the proper dutiable export value of the merchandise covered by this appeal to be the value found by the appraiser, less any amount added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.